People v Williams (2019 NY Slip Op 00031)





People v Williams


2019 NY Slip Op 00031


Decided on January 3, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2019

Friedman, J.P., Richter, Gesmer, Kern, Moulton, JJ.


1888/01 7988 7987

[*1]The People of the State of New York, Respondent,
vMark Williams, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Allison N. Kahl of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Vincent Rivellese of counsel), for respondent.

Order, Supreme Court, New York County (Roger S. Hayes, J.), entered on or about December 2, 2016, which denied defendant's motion for resentencing under the 2005 Drug Law Reform Act (L 2005, ch 643), unanimously affirmed.
Although the motion court erred in its reason for denying resentencing, we affirm because, as defense counsel conceded, defendant is ineligible for resentencing at this time since he is not in New York custody (see  L 2005, ch 643, § 1). It is undisputed that, at all relevant times, defendant was, and remains, in the custody of the State of New Jersey on a murder conviction. The New York sentence at issue runs consecutively to that sentence, and it has not yet commenced.
In light of this determination, we find it unnecessary to address any other issues.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2019
CLERK